DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Action will replace the Office Action mailed 6/4/22. This Office Action is being sent to update the rejection of claims 58 and 59. However, the Office shall not mail the previously mailed documents. The Office Action is in response to Applicants election of Group I, claims 54-73, 79-83, 89-93 and 109-113 filed 3/2/22. In addition, Applicants have elected SEQ ID NO: 1 and SEQ ID NO:3 for further examination. Applicants have indicated that claims 54-73, 79-83, 89-93 and 109-113 read on the elected invention. However, upon further review claims 64, 80-82, 89-95, 100-102 do not read on the elected species and are withdrawn from further consideration. In addition, claims 104, 106, 109-113 and 118-119 are also drawn to unelected invention. The restriction requirement is made FINAL.
Information Disclosure Statement
3.The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed IDS was previously mailed 6/9/22.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a. Claims 83 and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks complete deposit information for the deposit of Roseburia species strain is RHO01 (P127-H9a) and Eubacterium/Anaerobutyricum species strain is EHA01 (168-F1a), a sample of which having been deposited as DSM32921 and DSM32920 at the DSMZ (Deutsche Sammlung von Mikroorganismen and Zellkulturen GmbH, Inhoffenstra e 7B, 38124 Brunswick, Germany). Because it is not clear that the properties of this strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a)    during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b)    all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become non-viable or non-replicable.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1) The name and address of the depository;
2) The name and address of the depositor;
3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
5) The date of the viability test;
6) The procedures used to obtain a sample if the test is not done by the depository; and
7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6a. Claim(s) 54, 55, 60-63, 65, 66, 67 and 79 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Berry et al., U.S. Patent No. 9610307.
Berry et al., discloses pharmaceutical composition comprising anti-inflammatory bacteria (col.8, line 39-42). The reference teaches secretion of anti-inflammatory bacterial cells of Eubacterium in PBMC (col.2, lines 20-35). The reference has disclosed anti-inflammatory cytokine IL-10 (col. 3, lines18-20). In addition, Roseburia bacterial cells are also disclosed (col. 29, lines 40-41). This meets the limitation of claims 54 and 55. The reference discloses the interaction or cooperation of two or more microbes to produce a combined effect greater than the sum of their separate effects. In one embodiment, "synergy" between two or more microbes can result in the inhibition of a pathogens ability to grow (col. 19, lines 55-60). Berry et al., discloses that formulation comprises lyophilized powder of 108 -1011 CFU (col. 51, 45-50). Further, the pharmaceutical composition includes at least 108 viable organisms of bacteria (the composition includes at least 109 CFU viable organisms of bacteria) per dose of each bacteria strain present in the composition (col. 47, lines 33-39). This meets the limitations of claims 61 and 62. The reference also disclosed fructooligosaccharide and trehalose (col. 53 lines 15-24 and col. 54, lines 35-62, claims). This meets the limitation of claim 63. Pharmaceutical composition comprising Eubacterium hallii and Roseburia hominis strains are disclosed in Table 1. Thus, meeting the limitations of claims 65 and 66. Berry et al., reference teaches capsule comprising core material of bacterial composition (col. 50, lines 25-30). It is disclosed that Tablets and pills can additionally be prepared with enteric coatings. (col. 51, lines 5-7). This meets the limitation of claim 67. The reference also disclosed a sequence (SEQ ID NO: 1637) that has at least 95% sequence identity to SEQ ID NO: 1 of the instant invention (belonging to Roseburia species). This meets the limitation of claim 79. Therefore, claims 54, 55, 60-63, 65, 66, 67 and 79 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Berry et al., U.S. Patent No. 9610307.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a. Claim(s) 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Babul et al. (USPG NO. 20120178771, Pub Date Jul. 12, 2012).
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Babul et al. discloses capsule within capsule which is a dual component capsule [0920].  The reference also discloses capsule in capsule with outer capsule that is enteric coated [0920]. A wide variety of methods for the preparation of delayed onset dosage form are known in the art [09995]. These methods may be employed for the preparation of delayed onset dosage forms of the invention, including but not limited to: (i) Prodrug Approach: in some embodiments such products control the rate of release of active drug by azo-bond conjugates, glycoside conjugates, glucuronide conjugates, cyclodextrin conjugates, dextran conjugates, polypeptide conjugates; (ii) Polymeric Coating: in some embodiments, such products control the release of active drug by coating with pH sensitive polymers and coating with biodegradable polymers; (iii) Embedding in Matrices: in some embodiments, such products control the release of active drug by embedding in pH sensitive matrices, embedding in biodegradable hydrogels and matrices (e.g., amylose, chondroitin sulfate, chitosan, inulin, dextran, guar gum, pectin) [0995]. 
 It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Babul et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species with increasing production IL-10in PBMC cells. An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition in a capsule to orally administer bacterial composition of the instant invention. There is reasonable expectation of success because Babul reference has disclosed the delivery of capsules in various form including enteric coating. 
7b. Claim(s) 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Simmons et al. (USPG NO. 20050266069, Pub Date Dec 1, 2005).
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Simmons et al. discloses viable probiotic microsphere core compositions, and methods for making thereof [0003] The invention further relates to stable coated probiotic microsphere compositions for targeting to specific regions of the intestinal tract [0003]. It is disclosed that from the Arrhenius relationship, predicted loss of viability, expressed in log cfu/g, after 18 months storage at 22.degree. C. was 0.52, with a final predicted product concentration at this time period of log 7.60 cfu per gram [0117]. Examples demonstrated coated probiotic microsphere compositions that are designed to withstand 1hour exposure to simulated gastric fluid testing and to lose less than 1 log cfu/g viability after 4 days exposure to 40ͦ C. and 56% relative humidity conditions [0118]. Only Bifidobacterium longum is utilized as examples in this disclosure. Such compositions are useful for enhancing viability, stability and targeting bifidobacteria species to the colonic region [0118].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Simmons et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species with increasing production IL-10in PBMC cells. An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition, wherein upon storage at 4ͦ C loss of viability is less than 3 log colony forming units (cfus). There is reasonable expectation of success because Simmons et al. discloses methods of making viable probiotic preparation.
7c. Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Henn et al. U.S. Patent No.8906668
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Henn et al. the first purified population and the second purified population independently comprise bacterial spores that comprise 16S rRNA sequence at least 95% identical to 16S rRNA sequence present in a bacterium selected from SEQ ID NOs: 1-1,864 (col. 3, lines 23-35). The reference also disclosed a sequence (SEQ ID NO: 778) that has at least 95% sequence identity to SEQ ID NO: 3 of the instant invention (belonging to Eubacterium species).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Simmons et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species with increasing production IL-10 in PBMC cells. An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition, interaction or cooperation of two or more microbes to produce a combined effect greater than the sum of their separate effects. In one embodiment, "synergy" between two or more microbes can result in the inhibition of a pathogens ability to grow. Berry et al. reference disclosed Roseburia species (SEQ ID NO: 1). Henna reference discloses SEQ ID NO: 3. There is reasonable expectation of success because Berry et al. discloses synergistic effort of the bacterial compositions.
7d. Claim(s) 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Carrington et al. (USPG NO. 20050281775, Pub Date Dec. 22, 2005).
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Carrington et al. discloses bioadhesion assays were carried out on two types of human cultured intestinal epithelial cell monolayers, mucous-secreting HT29-MTX-E12 and non-mucous-secreting Caco-2 [0241]. Monolayer integrity was examined by measuring Transepithelial Electrical Resistance (TEER) of cell monolayers 21 days post-seeding, and directly before and after adhesion experiments using an EndOhm.RTM. electrode system with background correction made for unseeded filters [[0130].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Carrington et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species with increasing production IL-10in PBMC cells. An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition in a capsule to generate bacterial mixture capable of increasing barrier integrity of HT29-MTX-E12 cell monolayer. Although, the reference does not disclose monolayer treatment with TNF-alpha, stimulating the HT29-MTX-E12 cells TNF-alpha and treating those cells with bacterial composition would have resulted in increased barrier integrity because increase production of anti-inflammatory cytokine IL-10. There is reasonable expectation of success because Berry et al., reference has disclosed secretion IL-10 from cells treating the bacterial mixture.
7e. Claim(s) 58 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Gooldfeld et al. (USPG NO. 20180098972, Pub Date April 12, 2018).
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Goldfeld et al. teaches PKR activation also promotes autophagy by inducing eIF2.alpha.-mediated phosphorylation of LC3 (118, 120), which promotes LC3 association with bacterial phagosomes leading to phagosomal maturation and bacterial degradation [0318]. The reference also teaches THP-1 cells [0319].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Goldfeld et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species with increasing autophagy in THP-1 cells. An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition in a capsule to generate bacterial mixture capable of increasing autophagy in human THP-1 cells.  Although, the reference does not disclose increasing autophagy in THP-1 macrophage, stimulating the human THP-1 macrophage with bacterial mixture composition would have resulted in increased autophagy. There is reasonable expectation of success because Goldfeld et al., reference has disclosed increase in autophagy.
7f. Claim(s) 59 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., U.S. Patent No. 9610307 as applied to claims 54, 55, 60-63, 65, 66, 67 and 79 above, and further in view of Mascarenhas et al. (USPG NO. 20110212079, Pub Date Sept. 1, 2011).
The teachings of Berry et al., have been disclosed above in paragraph 6a. 
Mascarenhas et al.  discloses reduction of elevated lipocalin-2/NGAL in response to inflammation [0056]. Bacterial sequences reduces lipocalin-2/NGAL.
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Berry et al. with that of Mascarenhas et al., to generate pharmaceutical composition comprising at least 2 bacterial strain consisting Eubacterium species and Roseburia species which reduces lipocalin-2/NGAL.
 An artisan would have been motivated to combine the teachings to arrive at a pharmaceutical composition in a capsule to generate bacterial mixture capable of reducing lipocalin-2/NGAL. Although, the reference does not disclose bacterial mixture attenuating the production of lipocalin-2/NGAL in cells is obvious over the prior art.
There is reasonable expectation of success because Mascarenhas et al., reference has disclosed attenuated lipocalin-2/NGA in cells.
Conclusion
8. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645